10-2003-ag
         Zheng v. Holder
                                                                                       BIA
                                                                               A077 283 074
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 5th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                   Circuit Judges.
11       _______________________________________
12
13       LING ZHENG,
14                Petitioner,
15
16                         v.                                   10-2003-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Peter S. Gordon, Forest Hills, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Terri J. Scadron, Assistant
28                                     Director; Anthony W. Norwood, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, Civil Division, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Ling Zheng, a native and citizen of China, seeks review

 6   of an April 30, 2010, order of the BIA denying her motion to

 7   reopen her removal proceedings.   In re Ling Zheng, No. A077

 8   283 074 (B.I.A. Apr. 30, 2010).   We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   Here, the BIA did not abuse its discretion

14   by denying Zheng’s motion to reopen as untimely and number-

15   barred, as it was her third motion to reopen and she filed

16   it seven years after her final order of removal.

17   See 8 U.S.C. § 1229a(c)(7); 8 C.F.R. § 1003.2(c)(2).

18       Although the time limits on motions to reopen may be

19   excused when the movant demonstrates changed country

20   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

21   reasonably concluded that only Zheng’s personal

22   circumstances had changed, as her claim was based on the

23   fact that she began practicing Falun Gong in 2008.     See Wei

                                   2
 1   Guang Wang v. BIA, 437 F.3d 270, 274 (2d Cir. 2006) (noting

 2   that “apparent gaming of the system in an effort to avoid

 3   [removal] is not tolerated by the existing regulatory

 4   scheme”); see also Yuen Jin v. Mukasey, 538 F.3d 143, 151-56

 5   (2d Cir. 2008).

 6       Moreover, substantial evidence supported the BIA’s

 7   determination that Zheng failed to establish that conditions

 8   in China had materially changed.   While the evidence

 9   indicated that repression of Falun Gong practitioners

10   increased during the 2008 Olympics, the evidence also

11   indicated that the repression has been constant and ongoing

12   since the time of Zheng’s hearing in 2001, and Zheng did not

13   submit evidence indicating that the increased repression of

14   Falun Gong practitioners had continued after the 2008

15   Olympics and into 2009.   See Siewe v. Gonzales, 480 F.3d
16   160, 167 (2d Cir. 2007) (“where there are two permissible

17   views of the evidence, the fact finder’s choice between them

18   cannot be clearly erroneous”); see also Jian Hui Shao v.

19   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing the

20   BIA’s factual findings regarding changed country conditions

21   under the substantial evidence standard).

22       Finally, given the BIA’s explicit references to the

23   documentation submitted with the motion to reopen, a


                                   3
 1   reasonable fact-finder would not be compelled to conclude

 2   that the BIA ignored any material.    See Wei Guang Wang, 437
3 F.3d at 275 (holding that the BIA is not required to

 4   “expressly parse or refute on the record each individual

 5   argument or piece of evidence offered by the petitioner” as

 6   long as it “has given reasoned consideration to the

 7   petition, and made adequate findings” (internal citations

 8   omitted)).    Accordingly, the BIA did not abuse its

 9   discretion by denying Zheng’s motion.     See Ali, 448 F.3d at

10   517.

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.     Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22
23




                                    4